Allowance
This office action is in response to Applicant’s amendment filed on 1/13/21.
					  Allowability
Claims 1-2, 5, 7-13, 17-19, 22 and 24-28 are allowed.  
It has been determined after careful review of the claims, when read as a whole, that the prior art (Sayana et al. – U.S. Pub. No. 2008/0273490) teaches: communicating with a mobile station through a communication link which may have one or more sub-channels, wherein, during the communication, receiving information from the mobile station with relation to one or more mutual information per coded bit metrics for one or modulation types. Further, the mutual information per coded bit metrics may be based on channel state knowledge of the sub-channels, and also based on the received information, the operational performance of the mobile station can be predicted in light of one or more transmission parameters, performance factors and one or more transmission parameters can be selected based on a transmission condition of the communication link.
However, when read as a whole, the prior art does not teach per claim 1: compressing the plurality of LLRs including: quantizing  groups of five LLRs to three levels each: and mapping each group of five quantized three-level LLRs to eight bits using a lookup table (LUT); and buffering the compressed plurality of LLRs. Further, when read as a whole, the prior art also does not teach per claim 5: compressing the plurality of LLRs, including: quantizing a first LLR to three levels; quantizing a second LLR to five levels; and mapping the first quantized three-level LLR and the second quantized five-level LLR to four bits using a lookup table (LUT); and buffering the compressed plurality of LLRs.

It has been determined after careful review of the claims, when read as a whole, that the prior art (Nagaraja – U.S. Pub. No. 2009/0313519) teaches: a receiver which may perform multi-level error correction for reducing HARQ retransmissions. Further, the receiver may include a Peak to Average Power Ratio Management Module (PAPR MM) decoder, which may be configured to perform a first level error correction using subsequent retransmission of the packet originating from a Peak to Average Power Ratio Management Module (PAPR MM) encoder, and determine if the corrupted packet can be corrected by the first error correction. Also, the receiver may include a symbol demapping module coupled to the PAPR MM decoder, a deinterleaver coupled to the symbol demapping module, and a decoder coupled to the deinterleaver and the PAPR MM decoder, such that the decoder may also perform a second level of error correction using subsequent retransmissions originating from an encoder, if the first error correction cannot correct the corrupted packet.
However, when read as a whole, the prior art does not teach per claim 11: receiving at least one RLC parity packet associated with the RLC retransmission on at least one of a different CC or a different HARQ interlace than the RLC retransmission; attempting to decode the one or more transmission blocks; determining whether the one or more transmission blocks were successfully decoded; storing soft log likelihood ratios (LLRs) associated with transmission blocks that failed to successfully decode in a shared buffer; and storing transmission blocks that were successfully decoded out-of-order in the shared buffer.

.
     

Or 
Please cancel the previous Abstract and replace it with the following rewritten abstract.

If the abstract is being substantially rewritten, submit a new abstract in clean text (no markings) accompanied by an instruction for the cancellation of the previous abstract.

Amendments to the Drawings:
The attached sheets of drawings include changes to Figures      .  These sheets, which include Figures      , replace the original sheets including Figures      .  

Attachment:  Replacement Sheets

Any replacement drawing sheet including amended figures must include all of the figures appearing on the immediate prior version of the sheet (i.e., if the previous drawing sheet included Figures 1 and 2, but you've only amended figure 1, the Replacement Sheet of drawings should still include Figures 1 and 2).  "Replacement Sheet" must be identified in the top, center margins, as such.  If submitted, annotated sheets must be identified in the top center margin as "Annotated Sheet Showing Changes."

                                      CONCLUSION

      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
          
          EA
       2/26/21
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112